Citation Nr: 9907648	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  90-42 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, left shoulder (minor), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from January 1967 to 
January 1969.

In August 1989, a Department of Veterans Affairs (VA) 
Regional Office (RO) awarded the veteran service connection, 
at a 20 percent rating, for recurrent left shoulder 
dislocation, and denied service connection for 
temporomandibular joint (TMJ) syndrome.  The veteran 
submitted additional evidence in support of his claims for 
service connection for a foot fungus and TMJ syndrome, and 
for a higher evaluation for his left shoulder disability.  
The Board of Veterans' Appeals (Board) in an August 1991 
decision denied service connection for TMJ syndrome, a fungus 
infection of the feet and a rating in excess of 20 percent 
for the veteran's left shoulder disability.  The veteran 
appealed that denial and in February 1993, the Court of 
Veterans Appeals (Court) vacated the Board's decision and 
remanded the matter to the Board for development and 
readjudication.  The Board, in September 1993, remanded the 
case to the RO for additional development, including a VA 
medical examination.

A VA examination was performed in November 1993.  The veteran 
stated that during service he had had a grand mal seizure, 
during which he dislocated his shoulder.  He reported that 
since his discharge from the military, he continued to 
experience recurrent dislocations of his left shoulder.  He 
stated that he had a Bristow procedure done in 1972 and had 
no further dislocations since then.  However, he had chronic, 
increasing severe pain in his left shoulder.  The veteran 
stated that he took Naprosyn without relief and frequently 
wore a transcutaneous electrical nerve stimulator.  Range of 
motion of the left shoulder was external rotation to 20 
degrees, internal rotation to the L3, and abduction to 45 
degrees.  There was a lot of clicking and pain in the left 
shoulder on abduction.  Flexion was to 95 degrees with severe 
pain.  There was no atrophy around the shoulder girdle, 
sensation was intact and distal strength was intact.  X-ray 
evidence revealed a screw in the anterior glenoid and a 
narrowing of the glenohumeral joint inferiorly.  A defect in 
the head of the humerus, which was seen on old X-rays, was 
not visible.  There was no evidence of subluxation of the 
shoulder.  The impression was severe pain and limited motion 
of the left shoulder following a Bristow procedure in 1972.  
The examiner stated that he found it very interesting that 
the veteran was willing to live with the severe, excruciating 
pain with marked limitation of motion, rather than risk a 
surgical procedure which might alleviate his symptoms.  The 
examiner suggested that the veteran be scheduled for an MRI 
or an arthroscopic examination to determine the etiology of 
the limited motion and pain.

By a rating decision dated in February 1995, the RO 
established service connection for foot fungus, tinea pedis, 
and held that basic eligibility under 38 U.S.C. Chapter 35 
was established.  By a rating decision dated in February 
1996, the RO granted service connection for temporomandibular 
joint and myofascial pain syndrome as adjunct to the service-
connected post-traumatic stress disorder (PTSD).  The PTSD 
had been rated as 100 percent disabling since April 1989.

In a Supplemental Statement of the Case dated in February 
1996, the RO confirmed and continued the assigned 20 percent 
rating for the veteran's left shoulder disability.  It is 
noted that in addition to the VA examination report, the 
evidence on file also included medical records that covered 
the period up through November 1993.  This decision was 
upheld by the Board in October 1997.

In September 1998, the Court vacated the Board's October 1997 
decision and remanded the matter to the Board for development 
and readjudication due to the determination that an adequate 
medical examination was not provided to the veteran.  It was 
noted that in the September 1993 remand, the Board directed 
that "[a]ll X-rays and tests deemed appropriate are to be 
undertaken" with respect to the VA examination.  However, 
neither the RO nor the Board followed up on the recom-
mendation of the November 1993 VA examiner that an MRI or 
arthroscopic examination be conducted.  Further, it was noted 
that while the VA examiner noted pain during movement of the 
shoulder, there was no detailed assessment "in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups," as required by DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) and 38 C.F.R. §§ 4.40 and 4.45.  
Therefore, the claim was remanded to obtain a contemporaneous 
orthopedic examination that included a specific assessment of 
the degrees of loss of range-of-motion due to pain.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should invite the appellant to 
submit any additional evidence and 
argument he may desire in support of his 
claim.  Additionally, the RO should 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for left shoulder problems since 
November 1993.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the current 
severity of his service-connected left 
shoulder disability, to include 
functional loss due to pain on use or 
during flare-ups.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should record pertinent com-
plaints, symptoms, and clinical findings, 
including all excursion of movement of 
the left shoulder in numbers of degrees.  
Any portion of the arcs of motion which 
are painful should be so designated.  The 
examiner should comment on the presence 
or absence of less movement than normal, 
more movement than normal, instability, 
weakened movement, excess fatigability, 
incoordination, muscle atrophy, swelling 
and pain on movement.  The examiner 
should describe any functional loss due 
to pain, weakness, or other symptoms 
attributable to left shoulder pathology, 
as well as all objective evidence of 
those symptoms.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
Furthermore, the examiner must follow-up 
on the recommendation of the November 
1993 VA examiner, and provide the veteran 
with the opportunity to undergo an MRI or 
arthroscopic examination to determine the 
etiology of the limited motion and pain 
of the service-connected left shoulder 
disability.  It is noted that an 
arthroscopic examination is an invasive 
procedure, and, therefore, should only be 
conducted at the option of the veteran.  
If the veteran chooses not to undergo the 
MRI and/or the arthroscopic examination, 
it must be so noted.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA medical reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board wishes 
to emphasize that the Court, in Stegall 
v. West, 11 Vet. App. 268 (1998), held 
that when the directives of a remand are 
not fully complied with, the Board has no 
choice but to remand the case again for 
compliance with the directives. 

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for the veteran's 
left shoulder disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

